Hall, Justice.
That the petitioners to the ordinary for a new road over the land of another are, when objected to, incompetent jurors to pass upon the question of damages between the county and the land-owner, we think there can be no doubt. What was said in Beall et al., ex’rs, vs. Clark et al., 71 Ga. 849, we again repeat, with all the emphasis that a persistence in the views there expressed, after mature reflection, can impart, " that the trial by jury cannot be too carefully guarded to protect it from unfairness, but also from any uncertainty on that score. Jurors should not only be impartial, but above suspicion.” Omni exceptione majores. The fact that the General Assembly of the State have passed an act to render the citizens of a county, or of an incorporated town or city, competent jurors in cases where such corporations are parties, we apprehend, does not go to the extent of qualifying them to serve where they are parties or quasi parties to the proceeding to be investigated, and which they induced the corporation to institute; their participation subjects them to the imputation of bias in favor of one party and prejudice against the other; they are not and cannot be, in the eyes of the law, indifferent and impartial jurors.
Judgment reversed.